DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Dec 6, 2021 in response to the Non-Final Office Action mailed on Jul 9, 2021, regarding application number 16/015,591. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1, 3, 6, 9, 11, 14, 17-21 is/are currently pending and has/have been examined.
Claim(s) 20-21 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Dec 6, 2021 has been entered. Applicant’s Remarks filed on Dec 6, 2021 have been considered as follows.
Based on the Amendments to the Claims, the 112(b) rejections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 6-9 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities:  
Claim 1 and 9, in the amended section, “is determined using using a hydraulic diameter” should be corrected to remove the two instances of ‘using’.  
Claim 1 and 9, in the amended section, “is determined using cross-sectional dimension of the curved fluidic channel” should be “is determined using a cross-sectional dimension of the curved fluidic channel”. 
Appropriate correction is required.


Claim Interpretation
	The recitations of “an inner side defining an interior concave shape” and “an outer side defining an exterior convex shape” in are being treated to describe that the overall shape of the device is C-shaped. 

	The recitations of “net inertial force (FL)” and “Dean drag force (FD)” are being interpreted to be as defined in the prior art (see, for example, Bhagat reference). That is, Applicant is intending to describe known mathematical relationships. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6, 9, 11, 14, 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2016/0032350, previously of record) in view of Bhagat et al (US 2016/0303565, previously of record).

Regarding Claim 1, Hou teaches a microfluidic centrifuge device for particle separation (see Hou: Abstract) and solution exchange between a first fluid (see Hou: “blood sample”, Abstract) and a second fluid (see Hou: “second fluid”, Abstract), the first fluid comprising microparticles comprising a first subset of microparticles for which solution exchange to the second fluid is not desired and a second subset of microparticles for which separation from the first fluid and solution exchange to the second fluid is desired (see Hou: “to isolate any microbes present in the sample along a first portion of the spiral channel terminating at the microbe outlet, and to isolate red blood cells and leukocytes along a second portion of the spiral channel terminating at the waste outlet”, Abstract), the second fluid comprising a buffer (see Hou: “second fluid may be phosphate buffered saline (PBS)”, [0010]), the device comprising:
a curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D)
a first inlet and a second inlet in fluid communication with the curved fluidic channel at a proximal end thereof, the first inlet arranged to direct the first fluid into the curved fluidic channel and the second inlet arranged to direct the second fluid into the curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D); 
and a first outlet and a second outlet in fluid communication with the curved fluidic channel at a distal end thereof , the curved fluidic channel having a width, height, radius of curvature, and length that are selected using sizes and densities of the microparticles and viscosities, densities and flow rates of the first fluid and second fluid, to achieve a half Dean cycle of the first fluid over the length of the curved fluidic channel by determining Dean drag forces and net inertial forces and to cause Dean drag to act upon the first subset of microparticles such that the first subset of microparticles are retained proximal to the outer convex side and to cause inertial forces acting upon the second subset of the microparticles such that the second subset of the microparticles are retained proximal to the inner concave side and exchanged with the second fluid, the first fluid with the first subset of microparticles being directed to the first outlet and the second fluid with the second subset of the microparticles being directed to the second outlet, wherein the first and second fluids are experiencing Dean flow in the curved fluidic channel (see Hou: [0008]-[0010]; [0032]-[0033]; Fig 1A, 1B, 1C and 1D; equation 1, [0032]; the disclosure of Hou along with equation 1 describes how to obtain the conditions of the system to achieve the desired separation using Dean cycles and inertial force). 
Hou does not teach:
the curved fluidic channel having a substantially constant radius of curvature, the curved fluidic microchannel comprising an inner side defining an interior concave shape and an outer side defining an exterior convex shape
the convex shaping of the outer side and the concave shaping of the inner side direct the flow
However, Bhagat teaches the analogous art of a microfluidic device with curvilinear and/or spiral channels to separate cells from a sample using partial or complete Dean cycles (see Bhagat: Abstract). Bhagat further teaches an embodiment in which the channel of the microfluidic device is arranged as a curvilinear segment with a substantially constant radius throughout most of the channel (i.e. a C-shaped arrangement, which would have a constant radius of curvature), wherein this arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the spiral configuration of the channel of Hou to be C-shaped as in Bhagat, because Bhagat teaches that using a C-shaped arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). The examiner notes that the C-shaped channel structure would inherently have an inner concave side and an outer convex side that act to direct the flow, therefore meeting the claim limitations as a whole. 

Modified Hou does not explicitly teach “dimensioned using a ratio (Rr) between a net inertial force (FL) of the curved fluidic channel acting on fluids in the channel and a Dean drag force (FD) of the curved fluidic channel acting on fluids in the channel, the net inertial force (FL) is determined using a hydraulic diameter of the channel and a diameter of microparticles in the fluid, the Dean drag force (FD) is determined using cross- sectional dimension of the curved fluidic channel, dimensioning of the curved fluidic channel comprises selecting the diameter and r) being less than one for the first subset of the microparticles such that the first subset of microparticles are retained proximal to the outer side and the ratio (Rr) being greater than one for the second subset of the microparticles such that the second subset of the microparticles are retained proximal to the inner side”. 
However, Bhagat teaches the analogous art of a microfluidic device with curvilinear and/or spiral channels to separate cells from a sample using partial or complete Dean cycles (see Bhagat: Abstract). Bhagat teaches the definitions of FD and FL- and a ratio between them (iF), stating that one can take advantage of these phenomena to focus and separate particles of various sizes in a curvilinear channel by constructing the microchannel based on mathematical models that define how particles behave in said channel (see Bhagat: [0037]-[0041]; the examiner notes that Bhagat even provides a value for the ratio for their particle system, where the cut off is determined to be iF=2). As such, Bhagat describes that the determination of separation and/or focusing effects of a curvilinear channel on a particle (i.e. the ratio of forces) are based on a mathematical relationship that can be optimized to obtain an intended separation and/or focusing effect. Moreover, as Bhagat describes the mathematical function and further describes using it for determining the optimal values for a particular separation, it would have been obvious for one of skill in the art to apply the same process and equations to obtain the optimal values for a specific separation and/or focusing application through routine experimentation (see MPEP 2144.05 (II) A). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the dimensions of the channel of modified Hou to be dimensioned using a ratio (Rr) between a net inertial force (FL) of the curved fluidic channel acting on fluids in the channel and a Dean drag force (FD), including making it so the construction of the device results in the ratio (Rr) being less than one for the first subset of the microparticles such that the first subset of microparticles are retained proximal to the outer side and the ratio (Rr) being greater than one F=2); MPEP 2144.05 (II) A).
Note: Claim(s) 1, 3 and 6-8 contain a large amount of functional language and/or intended use (i.e. “configured to…”, “to direct…”, “to cause…”, “be exchanged…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding Claim 3, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein the curved fluidic channel is formed to comprise an angular span of less than 360 degrees (see modification of Claim 1, C-shaped channel to take advantage of effects of half Dean cycle; Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a).

Regarding Claim 6, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein the dimensions of the curved fluidic channel are suitable for permitting solution exchange and separation when the flow rate of the second fluid is between 0.1 mL/min and 10 mL/min (see Hou: “In some embodiments sheath fluid is injected, into the sheath inlet at about 1.0 mL/min to about 2.0 mL/min”, [0035]).


a curved fluidic channel in fluid communication with a first inlet and a second inlet at a proximal end thereof and a first outlet and a second outlet in fluid at a distal end thereof (see Hou: [0008]-[0010]; [0032]-[0033]; Fig 1A, 1B, 1C and 1D)
the first fluid comprising microparticles comprising a first subset of microparticles for which solution exchange to the second fluid is not desired and a second subset of microparticles for which separation from the first fluid and solution exchange to the second fluid is desired (see Hou: “to isolate any microbes present in the sample along a first portion of the spiral channel terminating at the microbe outlet, and to isolate red blood cells and leukocytes along a second portion of the spiral channel terminating at the waste outlet”, Abstract), the second fluid comprising a buffer (see Hou: “second fluid may be phosphate buffered saline (PBS)”, [0010]), the method comprising:
selecting a width, height, radius of curvature, and length using sizes and densities of the microparticles and viscosities, densities and flow rates of the first fluid and the second fluid, to achieve a half Dean cycle of the first fluid over the length of the curved fluidic channel by determining Dean drag forces and net inertial forces, and to cause Dean drag to act upon the first subset of the microparticles such that the first subset of microparticles are retained proximal to the outer convex side and to cause inertial forces acting upon the second subset of the microparticles are retained proximal to the inner concave side and exchanged with the second fluid (see Hou: [0008]-[0010]; [0032]-[0033]; Fig 1A, 1B, 1C and 1D; equation 1, [0032]; the disclosure of Hou along with equation 1 
directing the first fluid into the curved fluidic channel through the first inlet (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D); 
directing the second fluid into the curved fluidic channel through the second inlet (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D); 
obtaining the first fluid with the first subset of the microparticles at the first outlet, the first fluid experiencing Dean flow in the curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D); 
obtaining the second fluid with the second subset of the microparticles at the second outlet, the second fluid experiencing Dean flow in the curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D).
Hou does not teach:
the curved fluidic channel having a substantially constant radius of curvature, the curved fluidic microchannel comprising an inner side defining an interior concave shape and an outer side defining an exterior convex shape
the convex shaping of the outer side and the concave shaping of the inner side direct the flow
However, Bhagat teaches the analogous art of a microfluidic device with curvilinear and/or spiral channels to separate cells from a sample using partial or complete Dean cycles (see Bhagat: Abstract). Bhagat further teaches an embodiment in which the channel of the microfluidic device is arranged as a curvilinear segment with a substantially constant radius throughout most of the channel (i.e. a C-shaped arrangement, which would have a constant radius of curvature), wherein this arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). 


Modified Hou does not explicitly teach “dimensioned using a ratio (Rr) between a net inertial force (FL) of the curved fluidic channel acting on fluids in the channel and a Dean drag force (FD) of the curved fluidic channel acting on fluids in the channel, the net inertial force (FL) is determined using a hydraulic diameter of the channel and a diameter of microparticles in the fluid, the Dean drag force (FD) is determined using cross- sectional dimension of the curved fluidic channel, dimensioning of the curved fluidic channel comprises selecting the diameter and the cross-section of the curved fluidic channel that results in the ratio (Rr) being less than one for the first subset of the microparticles such that the first subset of microparticles are retained proximal to the outer side and the ratio (Rr) being greater than one for the second subset of the microparticles such that the second subset of the microparticles are retained proximal to the inner side”. 
However, Bhagat teaches the analogous art of a microfluidic device with curvilinear and/or spiral channels to separate cells from a sample using partial or complete Dean cycles (see Bhagat: Abstract). Bhagat teaches the definitions of FD and FL- and a ratio between them (iF), stating that one can take advantage of these phenomena to focus and separate particles of various sizes in a curvilinear channel by constructing the microchannel based on mathematical models that define how particles behave in said channel (see Bhagat: [0037]-[0041]; the examiner notes that Bhagat even provides a value for the ratio for their particle system, where F=2). As such, Bhagat describes that the determination of separation and/or focusing effects of a curvilinear channel on a particle (i.e. the ratio of forces) are based on a mathematical relationship that can be optimized to obtain an intended separation and/or focusing effect. Moreover, as Bhagat describes the mathematical function and further describes using it for determining the optimal values for a particular separation, it would have been obvious for one of skill in the art to apply the same process and equations to obtain the optimal values for a specific separation and/or focusing application through routine experimentation (see MPEP 2144.05 (II) A). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the dimensions of the channel of modified Hou to be dimensioned using a ratio (Rr) between a net inertial force (FL) of the curved fluidic channel acting on fluids in the channel and a Dean drag force (FD), including making it so the construction of the device results in the ratio (Rr) being less than one for the first subset of the microparticles such that the first subset of microparticles are retained proximal to the outer side and the ratio (Rr) being greater than one for the second subset of the microparticles, because Bhagat describes the mathematical function and further describes using it for determining the optimal values for a particular separation, making it obvious for one of skill in the art to apply the same process and equations to obtain the optimal values for a specific separation and/or focusing application through routine experimentation (see: Bhagat: [0037]-[0041]; the examiner notes that Bhagat even provides a value for the ratio for their particle system, where the cut off is determined to be iF=2); MPEP 2144.05 (II) A).

Regarding Claim 11, modified Hou teaches all the limitations as applied to Claim 9 and further teaches wherein the curved fluidic channel is formed to comprise an angular span of less than 360 degrees (see modification of Claim 1, C-shaped channel to take advantage of effects of half Dean cycle; Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a).

Regarding Claim 14, modified Hou teaches all the limitations as applied to Claim 9 and further teaches wherein the dimensions of the curved fluidic channel are suitable for permitting solution exchange and separation when the flow rate of the second fluid is between 0.1 mL/min and 10 mL/min (see Hou: “In some embodiments sheath fluid is injected, into the sheath inlet at about 1.0 mL/min to about 2.0 mL/min”, [0035]).

Regarding Claim 17, modified Hou teaches all the limitations as applied to Claim 3 and further teaches wherein the first inlet, the second inlet, the first oputlet and the second outlet are connected to the curved fluidic channel in the plane of the curved fluidic channel (see modification of Claim 1; Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D). 

Regarding Claim 20, modified Hou teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the net inertial force (FL) is determined as FL = ρG2CLα4, where p is a density of the fluid, G is a shear rate using the hydraulic diameter of the curved fluidic channel, CL is a lift coefficient of the fluid, and α is the diameter of the microparticles in the fluid, and wherein the Dean drag force (FD) is determined as FD = 3πμαVDe, where μ is a dynamic velocity of the fluid and VDe is an average lateral velocity of a secondary Dean flow in the curved fluidic channel using the cross-sectional dimension of the curved fluidic channel’ (see modification of Claim 1).

Regarding Claim 21, modified Hou teaches all the limitations as applied to Claim 9 and further teaches ‘wherein the net inertial force (FL) is determined as FL = ρG2CLα4, where p is a density of the fluid, G is a shear rate using the hydraulic diameter of the curved fluidic channel, CL is a lift coefficient of the fluid, and α is the diameter of the microparticles in the fluid, and wherein the Dean drag force (FD) is determined as FD = 3πμαVDe, where μ is a dynamic velocity VDe is an average lateral velocity of a secondary Dean flow in the curved fluidic channel using the cross-sectional dimension of the curved fluidic channel’ (see modification of Claim 1).


Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2016/0032350, previously of record) in view of Bhagat et al (US 2016/0303565, previously of record) and in further view of Lee (US 2011/0259834, previously of record).

Regarding Claim 18, modified Hou teaches all the limitations as applied to Claim 1. Modified Hou teaches the curved microchannel (see Claim 1). 
Modified Hou does not teach the curved channel comprising an angular span of more than 360 degrees. 
However, Lee teaches the analogous art of microreactors featuring curved microchannels to generate a centrifugal force (see Lee: Abstract). Lee further teaches arrangements of curved microchannels in a three dimensional, helical, cylindrical orientation to obtain an overall curved channel spanning more than 360 degrees (see Lee: [0054]-[0059]; Fig 2A-2B). Lee teaches that arranging curved channels in a three dimensional, helical, cylindrical orientation results in the length of the channel becoming longer to effectively increase the separation efficiency (see Lee: [0059]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the curved channel of modified Hou to be a three dimensional, helical, cylindrical orientation spanning more than 360 degrees as in Lee, because Lee teaches that arranging curved channels in a three dimensional, helical, cylindrical orientation results in the length of the channel becoming longer to effectively increase the separation efficiency (see Lee: [0059]).

. 


Response to Arguments
Applicant's Arguments, filed on Dec 6, 2021, towards the previous prior art rejections on Page(s) 6-9 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 7 of their Remarks, that Bhagat does not teach nor suggest how to dimension the channel using a ratio of the inertial forces to the Dean flow forces. 
The examiner respectfully disagrees. 
Regarding the disclosure of Bhagat, the examiner notes that Bhagat teaches the definitions of FD and FL- and a ratio between them (iF), stating that one can take advantage of these phenomena to focus and separate particles of various sizes in a curvilinear channel by constructing the microchannel based on mathematical models that define how particles behave in said channel (see Bhagat: [0037]-[0041]; the examiner notes that Bhagat even provides a value for the ratio for their particle system, where the cut off is determined to be iF=2). As such, Bhagat describes that the determination of separation and/or focusing effects of a curvilinear channel on a particle (i.e. the ratio of forces) are based on a mathematical relationship that can be optimized to obtain an intended separation and/or focusing effect. Moreover, as Bhagat describes the mathematical function and further describes using it for determining the optimal values for a particular separation, it would have been obvious for one of skill in the art to apply the same process and equations to obtain the optimal values for a specific separation and/or focusing application through routine experimentation (see MPEP 2144.05 (II) A). As such, Bhagat suggests to one of skill in the art to utilize known mathematical relationships to r) between a net inertial force (FL) of the curved fluidic channel acting on fluids in the channel and a Dean drag force (FD), including making it so the construction of the device results in the ratio (Rr) being less than one for the first subset of the microparticles such that the first subset of microparticles are retained proximal to the outer side and the ratio (Rr) being greater than one for the second subset of the microparticles, because Bhagat describes the mathematical function and further describes using it for determining the optimal values for a particular separation, making it obvious for one of skill in the art to apply the same process and equations to obtain the optimal values for a specific separation and/or focusing application through routine experimentation (see: Bhagat: [0037]-[0041]; the examiner notes that Bhagat even provides a value for the ratio for their particle system, where the cut off is determined to be iF=2); MPEP 2144.05 (II) A). This is also represented above in the rejections. 
The examiner also notes that Applicant states “Applicant recognized the advantages of using microparticle fluidic recirculations (being implemented in the ratio (Rf)) used to determine the dimensions of the curved microchannel. Using this determination of recirculations allows the curved fluidic channel to efficiently and expectedly provide microparticle exchange between the two fluids, especially in a microfluidic device with limited length.” (Applicant’s Remarks, Page 7; emphases added). Applicant’s Remarks appear to describe that changing the microchannel dimensions by means of evaluation of Rf produces an expected result in terms of particle exchange. Given the information disclosed in Bhagat, the examiner agrees that manipulating the microfluidic dimensions by mathematical analyses of the ratio of the inertial forces to the Dean flow forces produces an expected result. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798